ACCEPTED
                                                                                        01-14-00694-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 7/30/2015 10:45:55 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                           No-01-14-00694-CV
                  IN THE FIRST DISTRICT COURT OF TEXAS
                                                                      FILED IN
                            HOUSTON, TEXAS                     1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                               7/30/2015 10:45:55 PM
                                                               CHRISTOPHER A. PRINE
DIOGU KALU DIOGU II, LL.M.                                              Clerk

                                                 APPELLANT
Vs

YAOWAPA RATTANA APRN
                                                    APPELLEE

                     APPEAL FROM THE 387TH JUDICIAL
                DISTRICT COURT FORT BEND COUNTY, TEXAS

      MOTION FOR REHEARING AND EN BANC RECONSIDERATION

                                  DIOGU KALU DIOGU II, LL.M.
                                  DIOGU DIOGU LAW FIRM
                                  P. O. BOX 994
                                  FULSHEAR, TEXAS 77441
                                  Diogu.diogu.law.firm@gmail.com
                                  Phone (713) 791 3225
                                  Fax (832) 408 7611




                    ORAL ARGUMENT REQUESTED




                                             1
             IDENTITY OF PARTIES AND COUNSEL
APPELLANT/COUNTER-DEFENDANT
DIOGU KALU DIOGU II

COUNSEL FOR APPELLANTS
Diogu Kalu Diogu II
Diogu Diogu Law Firm
P. O. Box 994
Fulshear, Texas 77441
Phone (713) 791-3225
Fax. (832) 408-7611
APPELLEE/COUNTER PLAINTIFF

Ms. Yaowapa Ratana-Aporn

COUNSEL FOR APPELLEE

Mario Martinez
Law Offices of Mario A Martinez PLLC
23123 Cinco Ranch Blvd #208
Katy TX 77494




                                       2
I. SOLE ISSUE PRESENTED

      The Panel’s Analysis of the Mootness Doctrine Ignores the Fact and
      Misstates the Law

II. INTRODUCTION:

      The Appellant files his Motion for Rehearing and En Banc Reconsideration

because the Panel issued not just a mere adverse opinion but a flawed one when

in affirming the lower Court’s Judgment it held that the “voluntary lifting of notice

of Lis Pendens does not render those claims for monetary damages moot”. This

disturbing holding is beguiling in its superficiality and simplicity. It so flawed that

even the Panel’s reliance on James v. Calkins, 446 S.W.3d 135, 144 (Tex. App.—

Houston [1st Dist.] 2014, pet. filed) (plaintiff’s voluntary nonsuit did not moot

defendant’s claims for costs, fees, and sanctions) was misplaced.

III. PUBLIC INTEREST REQUIRES A REHEARING AND EN BANC RECONSIDERATION:

      The Appellant asserts that the Panel of this court(s) has committed grave

errors of judgment that are of such importance to the public interest of this state,

it should compel correction. In this case the Panel affirmed the Judgment of the

lower court by holding that the voluntary lifting of notice of Lis Pendens does not

render those claims for monetary damages moot even though by law there was

no Lis Pendens filed by the Appellant in the Fort Bend County Deed Record when

                                            3
the Appellee filed her claims for monetary damages. This very remarkable

because if it holds, these three judge panel of the First Court of Appeal of the

States would single handedly amended not just the Constitution of the State of

Texas but that of the United States of America, the interpretation of the relevant

constitutions by the Supreme Court of both the States of Texas and United States

of America as it relates to the construction and/or interpretation of the case and

controversy as it relates to the mootness doctrine.

IV. THE PANEL FAILED TO ADHERE TO PRECEDENTS

      This is disturbing because the panel patently rejected both the Constitution

of the State Texas and Texas Supreme Court’s interpretation of the that

Constitution because the Texas Supreme Court has repeatedly held that a court

cannot decide a case that becomes moot before and during the pendency of the

litigation. Heckman v. Williamson Cnty., 369 S.W.3d 137, 162 (Tex. 2012). No

justiciable controversy exists if the issues/dispute that spurred the lawsuit are no

longer "live" or if the parties lack a legally cognizable interest in the

outcome. Heckman, 369 S.W.3d at 162. The Texas Constitution of Texas as it

relates to Cases or controversy is identical and/or analogous to the US

Constitution which permits Court to decide legal questions only in the context of

actual "Cases" or "Controversies." U. S. Const., Art. III, §2. An "`actual controversy

                                            4
must be extant at all stages of review, not merely at the time the complaint is

filed.'" Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (quoting Steffel v. Thompson,

415 U.S. 452, 459, n. 10 (1974)).

        On the other hand this holding may have been as a result of the confusing

nature of the timeline in this case or the manner to which1 it was briefed by the

Appellant as such the court’s opinion is understandable. Also, the holding could

be perfectly logical if the Appellee had filed their lawsuit seeking damages and

declaratory judgment before the Appellant voluntarily lifted his Lis Pendens but

that was not the case. As a result there was no actual "Cases" or "Controversies."

Because at the time Appellee sought monetary damages the case was moot since

there was no Lis Pendens in the Fort Bend County Real Property Record when the

Appellee filed it damage claims etc. with Court

                                   RELEVANT STATEMENT OF THE FACTS

        Appellant filed an Original and Amended petition for Annulment from his

wife. CR.17-34.

        Also, contained in the injunctions was an allegation that the Defendants’

were planning to secrete her property from the United States and or conceal



1
 Appellant briefed the case in the mist of excruciating lower back pain that affected his concentration. See
Appellant’s motion to abate this appeal which part of the record in this case that was uncharacteristically denied
by Chief Judge Radack who interestingly was one of the three judge panel

                                                         5
from the Petitioner, therein and appellant herein the property (real2 and

Personal) CR.31-33, 44-45. When real property became an issue in the litigation.

Id. To maintain the status quo the Appellant filed a Lis Pendens on a premises

described as Lot Twenty Three (23) in Block One (1) of Cinco Ranch Greenway

Village, Section Nine (9), A Subdivision in Fort Bend County, Texas According to

the Map or Plat Thereof Recorded Under Slide No (s) 1550/B, 1551/A and 1551/B

of the Plat Record of Fort Bend County, Texas. Id. and once the TRO and the

Injunction related issues were resolved and or abandoned on or about April 09th,

2013, the appellant cancelled and expunged the Lis Pendens. TAB A., 17-19

2SCR.20-22

        However, on the or about April 22nd, 2013 after the Lis. Pendens have been

cancelled and expunged, the Appellee filed a Counterclaim and Declaratory solely

based on the allegations contained in on the Appellant’s Original and subsequent

amended Petition for Annulment and the filing of the Lis Pendens. CR.126-33.

        On or about April 15th, 2013 and October 30th, 2013 the Appellant

nonsuited his wife and the Appellee respectively. CR.122-125 and CR.134-136.

Nonetheless, the Appellee maintained her Counterclaims even though she no



2
  At that her only real property was a premises described as Lot Twenty Three (23) in Block One (1) of Cinco
Ranch Greenway Village, Section Nine (9), A Subdivision in Fort Bend County, Texas According to the Map or Plat
Thereof Recorded Under Slide No (s) 1550/B, 1551/A and 1551/B of the Plat Record of Fort Bend County, Texas.

                                                      6
longer owned the premises described as Lot Twenty Three (23) in Block One (1) of

Cinco Ranch Greenway Village, Section Nine (9), A Subdivision in Fort Bend

County, Texas According to the Map or Plat Thereof Recorded Under Slide No (s)

1550/B, 1551/A and 1551/B of the Plat Record of Fort Bend County, Texas. TAB A.

17-19, 2SCR. 20-22. Further, nonetheless, the district court granted default

judgment.

      The fact is that on or about April 09th, 2013, the appellant expunged the Lis

Pendens at issue in this case. TAB A., 17-19 2SCR.20-22. Following that on or

about April 22nd, 2013 after the Lis Pendens have been cancelled and expunged,

the Appellee filed a Counterclaim and Declaratory solely based on the allegations

contained in on the Appellant’s Original and subsequent amended Petition for

Annulment and the filing of the Lis Pendens. CR.126-33.

                         SUMMARY OF THE ARGUMENT

      In holding that the voluntary lifting of notice of Lis Pendens does not render

those claims for monetary damages moot, the Panel made three (3) errors.




                                         7
        First it ignored the Appellee’s live pleading filed nine (9) days after the Lis

Pendens was expunged3/removed/lifted from the Fort Bend County Real Estate

Record. Further, content of the Appellee’s request for declaratory judgment

requested Court Order to remove the Lis Pendens from the property records

which showed that the Appellee believed that the Appellant’s Notice of Lis

Pendens was still pending in the Fort Bend County Real Deeds Record when she

sought her monetary damages. Therefore this case should have been dismissed

based on judicial admission. This can occur in one of two ways for example: (1)

pleading an affirmative relief which is not recognized under Texas law, or (2) or

pleading a relief that does not exist at all. In this case Appellee pleaded

affirmative relief that did not exist – monetary damages and declaratory

judgment in that the relief they sought was null due a nonexistent Lis Pendens in

the property records of Fort Bend County. In either situation, a movant may

support its motion for summary judgment on the non-movant’s pleadings

alone. Helena Lab. Corp. v. Snyder, 886 S.W.2d 767 (Tex. 1994). See also, Galvan

v. Public Utilities Bd., 778 S.W.2d 580 (Tex. App. — Corpus Christi 1989)



3
 verb (Formal) erase, remove, destroy, abolish, cancel, get rid of, wipe out, eradicate, excise, delete,
extinguish, strike out, obliterate, annihilate, efface, exterminate, annul, raze, blot out, extirpate, The Free
Dictionary /Thesaurus by Farlex. URL: http://www.thefreedictionary.com/expunge



                                                         8
(defendant’s pleadings stating it was “an agency of the City of Brownsville, Texas”

held sufficient proof to support plaintiff’s summary judgment on the issue of

agency).

      Second, the Court disregarded the rule of construction governing the

mootness doctrine which state - Neither the Texas Constitution nor the Texas

Legislature has vested the Court with the authority to render advisory opinions.

See Tex. Const. art. II, _ I; see also Camarena v. Tex. Employment Comm'n, 754
S.W.2d 149, 151 (Tex. 1988). The mootness doctrine limits courts to deciding

cases in which an actual controversy exists between the parties. See, Fed. Deposit

Ins. Corp. v. Nueces County, 886 S.W.2d 766, 767 (Tex. 1994).

      Third the Court erred in the application of the nonsuit rule Tex. R. Civ. P.

162 to resolve this case. Nonsuit Rule states that a plaintiff has an absolute right

to take a nonsuit so long as the defendant has not made a claim for affirmative

relief. Tex. R. Civ. P. 162; BHP Petroleum Co. Inc. v. Millard, 800 S.W.2d 838,

840–41 (Tex. 1990). Clearly nonsuit analysis is not applicable in this case because

filing and lifting a Lis Pendens all occurred at the county Recording Office before

the Appellee filed her damage in Court as such before the Court had jurisdiction

over the subject matter, while filing and nonsuting a case occurs in the Court as

such the Court would have acquired Jurisdiction before the case is nonsuited.

                                          9
Also, if the Appellant filed and lifted the Lis Pendens, after the

Appellee/defendant has filed a lawsuit seeking an affirmative relief the case will

not be moot. But that was not what happened here.

                               ARGUMENT:
                  THE PANEL’S ANALYSIS OF THE MOOTNESS
             DOCTRINE IGNORES THE FACT AND MISSTATES THE LAW

      The Panel’s approach to the mootness doctrine is flawed in three (3)
aspects.

    A. JUDICIAL ADMISSION MADE BY THE APPELLEE IN HER LIVE PLEADING
  COMPELS THE COURT TO REHEAR, REVERSE AND REMAND THE CASE TO THE
                  LOWER COURT FOR DISMISSAL AS MOOT

      FIRST the panel ignored a powerful evidence – Appellee’s own live pleading

--”seeking an order to remove the Lis Pendens from the property records” when

there was no Lis Pendens in the Property record of Fort Bend County as such she

sought nonexistent affirmative relief.

      The Appellee’s clear, deliberate, and/or unequivocal statement contained

in her live pleading constitutes a judicial admission that she filed her pleading

believing that the Appellant had not lifted and/or expunged his Lis Pendens at the

time she sought monetary damages. The fact that the Appellee made this judicial

admission closes the door on the argument that the Appellee was seeking

monetary damages against the Appellant for filing and/or lifting the Lis Pendens

before she filed her counterclaims as the panel in this case analyzed.

                                          10
      It is well established that a judicial admission may be made in live pleadings

and judicial admission may also be made in a response to a motion or counter-

claim. See Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 905 (Tex. 2000)

(a judicial admission may be made in live pleadings); Holy Cross Church of God in

Christ v. Wolf, 44 S.W.3d 562, 568 (Tex. 2001) (a judicial admission may also be

made in a response to a motion or counter-motion). The judicial admission,

however, must be clear and unequivocal. See Holy Cross Church of God in Christ,
44 S.W.3d at 568, which was the case here. A judicially admitted fact is

established as a matter of law, and the admitting party may not dispute it or

introduce evidence contrary to it. Bowen v. Robinson, 227 S.W.3 86, 92 (Tex.

App.—Houston [1st Dist.] 2006, pet. denied). This rule is based on the public

policy that it would be absurd and manifestly unjust to permit a party to recover

after he has sworn himself out of court by a clear and unequivocal statement. Id.

      It is clear as a matter of law that Appellee sought an affirmative relief that

was not available to her because it did not exist at the time she requested it. See

also, Helena Lab. Corp. v. Snyder, 886 S.W.2d 767 (Tex. 1994).

      As such the Panel should rehear this case and reverse the lower court’s

judgment in its entirety because the Appellees case was solely based on a

pending Lis Pendens

                                         11
B. WHEN THE MOOTNESS DOCTRINE DISPOSES OF THE DISPUTE THAT SPURRED
   THE LAWSUIT, BEFORE THE CASE GOES TO COURT, THERE IS NO CASE OR
 CONTROVERSY AND THE CASE MUST BE DISMSSIED AS MOOT AND DAMAGE
                  CLAIMS WILL NOT BREATH LIVE TO IT

      SECOND, the Panel’s approach to mootness in this case was flawed because

it disregarded the rules governing the mootness doctrine. It must be remembered

that the time of bringing the complaint or intervening circumstances as it relates

to the dispute that spurred the lawsuit plays a criterial role in the mootness

doctrine. As a result of mootness the movant can be deprived of a "personal stake

in the outcome of the lawsuit," at any point during litigation and when that

happens the action can no longer proceed and must be dismissed as moot. Lewis

v. Continental Bank Corp., 494 U.S. 472, 477-478, 110 S. Ct. 1249, 108 L. Ed. 2d 400

(1990)


      APPLICABLE TEXAS AND FEDERAL LAWS ON THE MOOTNESS DOCTRINE
      ARE IDENTICAL AND ANOLOGOUS BUT US SUPREME COURT CASES ARE
      MORE INSTRUCTIVE FOR THIS ANALYSIS

      It is well established that neither the Texas Constitution nor the Texas

Legislature has vested this Court with the authority to render advisory opinions.

See Tex. Const. art. II, _ I; Camarena v. Tex. Employment Comm'n, 754 S.W.2d
149, 151 (Tex. 1988). See also, Heckman v. Williamson Cnty., 369 S.W.3d 137,

162 (Tex. 2012). No justiciable controversy exists if the issues/dispute that


                                         12
spurred the lawsuit are no longer "live" or if the parties lack a legally cognizable

interest in the outcome. Heckman, 369 S.W.3d at 162.

      The mootness doctrine limits courts to deciding cases in which an actual

controversy exists.” F.D.I.C. v. Nueces County, 886 S.W.2d 766, 767 (Tex.1994)

(citing Camarena v. Tex. Employment Comm'n, 754 S.W.2d 149, 151 (Tex.1988)).

A controversy “must exist between the parties at every stage of the legal

proceedings, including the appeal.” Williams v. Lara, 52 S.W.3d 171, 184

(Tex.2001). The Texas Supreme Court has “recognized two exceptions to the

mootness doctrine:  (1) the ‘capable of repetition’ exception and (2) the

‘collateral consequences' exception.” Nueces County, 886 S.W.2d at 767.

      The Tex. Const. art. II, _ I and U. S. Const., Art. III, §2 are essentially

identical or analogous so the U. S. Supreme Court case laws interpreting U. S.

Const., Art. III, §2) are instructive in this case. The US Supreme Court review in

Alvarez V. Smith, 558 U.S. 87, 93, 130 S.CT. 576, 175 L.ED.2D 447 (2009)) and

Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523, 569 U.S., 185 L. Ed. 2d 636

(2013) are eerily identical and analogues and are applicable to the Diogu case.

      1. ALVAREZ V. SMITH, 558 U.S. 87, 93, 130 S.CT. 576, 175 L.ED.2D 447
      (2009))

      In Alvarez v. Smith, 558 U.S. 87, 93, 130 S. Ct. 576, 175 L. Ed. 2d 447 (2009)),

the US Supreme granted certiorari in this case to determine whether Illinois law
                                           13
provides a sufficiently speedy opportunity for an individual, whose car or cash

police have seized without a warrant, to contest the lawfulness of the seizure.

Citing U. S. Const., Amdt. 14, §1; United States v. Von Neumann, 474 U.S. 242

(1986); United States v. $8,850, 461 U.S. 555 (1983). At the time of oral

argument, however, The Supreme Court learned that the underlying property

disputes have all ended. The State has returned all the cars that it seized, and the

individual property owners have either forfeited any relevant cash or have

accepted as final the State's return of some of it. The Supreme Court

consequently found the case moot, and the Court therefore vacated the

judgment of the Court of Appeals and remand the case to that court with

instructions to dismiss. Citing, United States v. Munsingwear, Inc., 340 U.S. 36, 39

(1950).

      In Alvarez, the defendants moved to dismiss the complaint on the ground

that Seventh Circuit precedent made clear that "the Constitution does not

require any procedure prior to the actual forfeiture proceeding." Citing Jones v.

Takaki, 38 F.3d 321, 324 (1994) (citing Von Neumann, supra, at 249). On

February 22, 2007, the District Court granted the motion to dismiss. It also denied

the plaintiffs' motion for class certification. The plaintiffs appealed.

      On May 2, 2008, the Seventh Circuit decided the appeal in the plaintiffs'

                                           14
favor. Smith v. Chicago, 524 F.3d 834. It reconsidered and departed from its

earlier precedent. Id., at 836-839. It held that "the procedures set out in" the

Illinois statute "show insufficient concern for the due process right of the

plaintiffs." Id., at 838. And it added that, "given the length of time which can

result between the seizure of property and the opportunity for an owner to

contest the seizure under" Illinois law, "some sort of mechanism to test the

validity of the retention of the property is required." Ibid. The Court of Appeals

reversed the judgment of the District Court and remanded the case for further

proceedings. Id., at 839. Its mandate issued about seven weeks thereafter.

      On February 23, 2009, we granted certiorari to review the Seventh Circuit's

"due process" determination. The Court of Appeals then recalled its mandate.

The parties filed briefs in this Court. We then recognized that the case might be

moot, and we asked the parties to address the question of mootness at the

forthcoming oral argument.

      At oral argument counsel for both sides confirmed that there was no longer

any dispute about ownership or possession of the relevant property. See Tr. of

Oral Arg. 5 (State's Attorney); id., at 56-57 (plaintiffs). The State had returned the

cars to plaintiffs Smith, Perez, and Brunston. See id., at 5. Two of the plaintiffs

had "defaulted," apparently conceding that the State could keep the cash. Ibid.

                                          15
And the final plaintiff and the State's Attorney agreed that the plaintiff could

keep some, but not all, of the cash at issue. Id., at 5, 56-57. As counsel for the

State's Attorney told the Court, "[T]hose cases are over." Id., at 5

      The Alvarez Court reason that the Constitution permits this Court to decide

legal questions only in the context of actual "Cases" or "Controversies." U. S.

Const., Art. III, §2. An "`actual controversy must be extant at all stages of review,

not merely at the time the complaint is filed.'" Citing, Preiser v. Newkirk, 422 U.

S. 395, 401 (1975) (quoting Steffel v. Thompson, 415 U.S. 452, 459, n. 10

(1974)). In unanimous decision the Alvarez court held that there is no longer any

actual controversy between the parties about ownership or possession of the

underlying property.

      The State's Attorney argues that there is a continuing controversy over

damages. The Supreme Court conceded that the plaintiffs filed a motion in the

District Court seeking damages. But the plaintiffs filed their motion after the

Seventh Circuit issued its opinion. And, after the Supreme Court granted

certiorari, the Court of Appeals recalled its mandate, taking the case away from

the District Court before the District Court could respond to the motion. Thus,

we have before us a complaint that seeks only declaratory and injunctive relief,

not damage. Alvarez v. Smith, 558 U.S. 87, 93, 130 S. Ct. 576, 175 L. Ed. 2d 447

                                          16
(2009))

      The Court Held that no matter how vehemently the parties continue to

dispute the lawfulness of the conduct that precipitated the lawsuit, the case is

moot if the dispute "is no longer embedded in any actual controversy about the

plaintiffs' particular legal rights." Alvarez, supra, at 93, 130 S. Ct. 576.

      Simply put, Ms. Aporn could not invoke the trial Court’s jurisdiction,

because the dispute (Lis Pendens) that spurred the lawsuit was moot before she

could file her affirmative relief in the Court.

      THEREFORE, THE PANEL ERRED IN HOLDING THAT VOLUNTARY LIFTING

OF NOTICE OF LIS PENDENS BEFORE MS. APRON COULD EVEN INVOKE THE

TRIAL COURT’S JURISDICTION DOES NOT RENDER THOSE CLAIMS FOR

MONETARY DAMAGES MOOT

      2. GENESIS HEALTHCARE CORP. V. SYMCZYK, 133 S. CT. 1523, 569 U.S.,
      185 L. ED. 2D 636 (2013)

      In Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523, 569 U.S., 185 L. Ed.
2d 636 (2013) the US Supreme Court reviewed the Fair Labor Standards Act of

1938 (FLSA), 29 U.S.C. § 201 et seq., which provides that an employee may bring

an action to recover damages for specified violations of the Act on behalf of

himself and other "similarly situated" employees. The Court granted certiorari to

resolve whether such a case is justiciable when the lone plaintiff's individual claim
                                           17
becomes moot. 567 U.S. ___, 133 S. Ct. 26, 183 L. Ed. 2d 674 (2012). And held that

it is not justiciable. In reaching the question on which the Court granted

certiorari, the Court concluded that respondent has no personal interest in

representing putative, unnamed claimants, nor any other continuing interest that

would preserve her suit from mootness. And Held that the suit was, therefore,

appropriately dismissed for lack of subject-matter jurisdiction. The judgment of

the Court of Appeals for the Third Circuit is reversed.

      The FLSA establishes federal minimum-wage, maximum-hour, and

overtime guarantees that cannot be modified by contract. Section 16(b) of the

FLSA, 52 Stat. 1060, as amended, 29 U.S.C. § 216(b), gives employees the right to

bring a private cause of action on their own behalf and on behalf of "other

employees similarly situated" for specified violations of the FLSA. A suit brought

on behalf of other employees is known as a "collective action." See Hoffmann-La

Roche Inc. v. Sperling, 493 U.S. 165, 169-170, 110 S. Ct. 482, 107 L. Ed. 2d 480

(1989).

      In 2009, respondent, who was formerly employed by petitioners as a

registered nurse at Pennypack Center in Philadelphia, Pennsylvania, filed a

complaint on behalf of herself and "all other persons similarly situated." App.

115-116. Respondent alleged that petitioners violated the FLSA by automatically

                                         18
deducting 30 minutes of time worked per shift for meal breaks for certain

employees, even when the employees performed compensable work during

those breaks. Respondent, who remained the sole plaintiff throughout these

proceedings, sought statutory damages for the alleged violations.

      When petitioners answered the complaint, they simultaneously served

upon respondent an offer of judgment under Federal Rule of Civil Procedure 68.

The offer included $7,500 for alleged unpaid wages, in addition to "such

reasonable attorneys' fees, costs, and expenses ... as the Court may determine."

Id., at 77. Petitioners stipulated that if respondent did not accept the offer within

10 days after service, the offer would be deemed withdrawn.

      After respondent failed to respond in the allotted time period, petitioners

filed a motion to dismiss for lack of subject-matter jurisdiction. Petitioners argued

that because they offered respondent complete relief on her individual damages

claim, she no longer possessed a personal stake in the outcome of the suit,

rendering the action moot. Respondent objected, arguing that petitioners were

inappropriately attempting to "pick off" the named plaintiff before the collective-

action process could unfold. Id., at 91.

      The District Court found that it was undisputed that no other individuals

had joined respondent's suit and that the Rule 68 offer of judgment fully satisfied

                                           19
her individual claim. It concluded that petitioners' Rule 68 offer of judgment

mooted respondent's suit, which it dismissed for lack of subject-matter

jurisdiction.

      The Court of Appeals reversed. 656 F.3d 189 (C.A.3 2011). The court agreed

that no other potential plaintiff had opted into the suit, that petitioners' offer

fully satisfied respondent's individual claim, and that, under its precedents,

whether or not such an offer is accepted, it generally moots a plaintiff's claim. Id.,

at 195. But the court nevertheless held that respondent's collective action was

not moot. It explained that calculated attempts by some defendants to "pick off"

named plaintiffs with strategic Rule 68 offers before certification could short

circuit the process, and, thereby, frustrate the goals of collective actions. Id., at

196-198. The court determined that the case must be remanded in order to allow

respondent to seek "conditional certification"[1] in the District Court. If

respondent were successful, the District Court was to relate the certification

motion back to the date on which respondent filed her complaint. Ibid

      Article III, § 2, of the Constitution limits the jurisdiction of federal courts to

"Cases" and "Controversies," which restricts the authority of federal courts to

resolving "`the legal rights of litigants in actual controversies,'" Valley Forge

Christian College v. Americans United for Separation of Church and State, Inc., 454

                                           20
U.S. 464, 471, 102 S. Ct. 752, 70 L. Ed. 2d 700 (1982) (quoting Liverpool, New York &

Philadelphia S.S. Co. v. Commissioners of Emigration, 113 U.S. 33, 39, 5 S. Ct. 352,

28 L. Ed. 899 (1885)). In order to invoke federal-court jurisdiction, a plaintiff must

demonstrate that he possesses a legally cognizable interest, or "`personal stake,'"

in the outcome of the action. See Camreta v. Greene, 563 U.S. ___, ___, 131 S. Ct.
2020, 2028, 179 L. Ed. 2d 1118 (2011) (quoting Summers v. Earth Island Institute,

555 U.S. 488, 493, 129 S. Ct. 1142, 173 L. Ed. 2d 1 (2009)). The This requirement

ensures that the Federal Judiciary confines itself to its constitutionally limited role

of adjudicating actual and concrete disputes, the resolutions of which have direct

consequences on the parties involved.

      A corollary to this case-or-controversy requirement is that "`an actual

controversy must be extant at all stages of review, not merely at the time the

complaint is filed.'" Arizonans for Official English v. Arizona, 520 U.S. 43, 67, 117
S. Ct. 1055, 137 L. Ed. 2d 170 (1997) (quoting Preiser v. Newkirk, 422 U.S. 395, 401,

95 S. Ct. 2330, 45 L. Ed. 2d 272 (1975)). If an intervening circumstance deprives the

plaintiff of a "personal stake in the outcome of the lawsuit," at any point during

litigation, the action can no longer proceed and must be dismissed as moot. Lewis

v. Continental Bank Corp., 494 U.S. 472, 477-478, 110 S. Ct. 1249, 108 L. Ed. 2d 400

(1990) (internal quotation marks omitted).

                                          21
      In the proceedings below, both courts concluded that petitioners' Rule 68

offer afforded respondent complete relief on — and thus mooted — her FLSA

claim. See 656 F.3d, at 201; No. 09-5782, 2010 WL 2038676, *4 (E.D.Pa., May 19,

2010). Respondent now contends that these rulings were erroneous, because

petitioners' Rule 68 offer lapsed without entry of judgment. Brief for Respondent

12-16. The United States, as amicus curiae, similarly urges the Court to hold that

petitioners' unaccepted offer did not moot her FLSA claim and to affirm the Court

of Appeals on this basis. Brief for United States 10-15.

      While the Courts of Appeals disagree whether an unaccepted offer that

fully satisfies a plaintiff's claim is sufficient to render the claim moot,[3] we do not

reach this question, or resolve the split, because the issue is not properly before

us. The Third Circuit clearly held in this case that respondent's individual claim

was moot. 656 F.3d, at 201. Acceptance of respondent's argument to the

contrary now would alter the Court of Appeals' judgment, which is impermissible

in the absence of a cross-petition from respondent. See Northwest Airlines, Inc. v.

County of Kent, 510 U.S. 355, 364, 114 S. Ct. 855, 127 L. Ed. 2d 183 (1994); Trans

World Airlines, Inc. v. Thurston, 469 U.S. 111, 119, n. 14, 105 S. Ct. 613, 83 L. Ed. 2d
523 (1985). Moreover, even if the cross-petition rule did not apply, respondent's

waiver of the issue would still prevent us from reaching it. In the District Court,

                                           22
respondent conceded that "[a]n offer of complete relief will generally moot the

[plaintiff's] claim, as at that point the plaintiff retains no personal interest in the

outcome of the litigation." App. 93; 2010 WL 2038676, at *4. Respondent made a

similar concession in her brief to the Court of Appeals, see App. 193, and failed to

raise the argument in her brief in opposition to the petition for certiorari. We,

therefore, assume, without deciding, that petitioners' Rule 68 offer mooted

respondent's individual claim. See Baldwin v. Reese, 541 U.S. 27, 34, 124 S. Ct.
1347, 158 L. Ed. 2d 64 (2004).

      We turn, then, to the question whether respondent's action remained

justiciable based on the collective-action allegations in her complaint. A

straightforward application of well-settled mootness principles compels our

answer. In the absence of any claimant's opting in, respondent's suit became

moot when her individual claim became moot, because she lacked any personal

interest in representing others in this action. While the FLSA authorizes an

aggrieved employee to bring an action on behalf of himself and "other employees

similarly situated," 29 U.S.C. § 216(b), the mere presence of collective-action

allegations in the complaint cannot save the suit from mootness once the

individual claim is satisfied.

      In order to avoid this outcome, respondent relies almost entirely upon

                                           23
cases that arose in the context of Federal Rule of Civil Procedure 23 class actions,

particularly United States Parole Comm'n v. Geraghty, 445 U.S. 388, 100 S. Ct.
1202, 63 L. Ed. 2d 479 (1980); Deposit Guaranty Nat. Bank v. Roper, 445 U.S. 326,

100 S. Ct. 1166, 63 L. Ed. 2d 427 (1980); and Sosna v. Iowa, 419 U.S. 393, 95 S. Ct.
553, 42 L. Ed. 2d 532 (1975). But these cases are inapposite, both because Rule 23

actions are fundamentally different from collective actions under the FLSA, see

Hoffmann-La Roche Inc., 493 U.S., at 177-178, 110 S. Ct. 482 (SCALIA, J.,

dissenting), and because these cases are, by their own terms, inapplicable to

these facts. It follows that this action was appropriately dismissed as moot.

      Respondent contends that she has a sufficient personal stake in this case

based on a statutorily created collective-action interest in representing other

similarly situated employees under § 216(b). Brief for Respondent 47-48. In

support of her argument, respondent cites our decision in Geraghty, which in

turn has its roots in Sosna. Neither case supports her position.

      In Sosna, the Court held that a class action is not rendered moot when the

named plaintiff's individual claim becomes moot after the class has been duly

certified. 419 U.S., at 399, 95 S. Ct. 553. The Court reasoned that when a district

court certifies a class, "the class of unnamed persons described in the

certification acquire[s] a legal status separate from the interest asserted by [the

                                         24
named plaintiff]," with the result that a live controversy may continue to exist,

even after the claim of the named plaintiff becomes moot. Id., at 399-402, 95
S. Ct. 553. Geraghty narrowly extended this principle to denials of class

certification motions. The Court held that where an action would have acquired

the independent legal status described in Sosna but for the district court's

erroneous denial of class certification, a corrected ruling on appeal "relates back"

to the time of the erroneous denial of the certification motion. 445 U.S., at 404,

and n. 11, 100 S. Ct. 1202.

      Geraghty is inapposite, because the Court explicitly limited its holding to

cases in which the named plaintiff's claim remains live at the time the district

court denies class certification. See id., at 407, n. 11, 100 S. Ct. 1202. Here,

respondent had not yet moved for "conditional certification" when her claim

became moot, nor had the District Court anticipatorily ruled on any such request.

Her claim instead became moot prior to these events, foreclosing any recourse to

Geraghty. There is simply no certification decision to which respondent's claim

could have related back.

      More fundamentally, essential to our decisions in Sosna and Geraghty was

the fact that a putative class acquires an independent legal status once it is

certified under Rule 23. Under the FLSA, by contrast, "conditional certification"

                                          25
does not produce a class with an independent legal status, or join additional

parties to the action. The sole consequence of conditional certification is the

sending of court-approved written notice to employees, see Hoffmann-La Roche

Inc., supra, at 171-172, 110 S. Ct. 482, who in turn become parties to a collective

action only by filing written consent with the court, § 216(b). So even if

respondent were to secure a conditional certification ruling on remand, nothing

in that ruling would preserve her suit from mootness.

      In this Case, the Supreme Court held essentially that her FLSA claim which

is identical to the TEX. CIV. PRAC. & REM. CODE § 12.002 could not save the case

from becoming moot as such the panel erred by holding that the Aporn case was

not moot.;

    C. THE PANEL’S NONSUIT ANALYSIS AS IN UNITED STATES PAROLE
COMM'N V. GERAGHTY, 445 U.S. 388, 100 S.CT. 1202, 63 L.ED.2D 479 (1980) IS
FLAWED BECAUSE THE ANALYSIS AND THE CASE RELIED ON ARE INAPPOSITE
      Third the Court erred in the application of the nonsuit rule Tex. R. Civ. P.

162. Nonsuit Rule states that a plaintiff has an absolute right to take a nonsuit so

long as the defendant has not made a claim for affirmative relief. Tex. R. Civ. P.

162; BHP Petroleum Co. Inc. v. Millard, 800 S.W.2d 838, 840–41 (Tex. 1990)

       In order to avoid this the above outcome, the Panel relies almost entirely

upon a case that arose in the context based on the Texas Citizen's Participation


                                         26
Act (TCPA) which provides that court "shall" award to moving party costs,

attorney's fees, and other expenses as justice may require, and sanctions

sufficient to deter the bringing of similar legal actions). Particularly interesting in

both the nonsuit rule and TCPA both involved bringing a legal action first and then

latter voluntarily dismissing them. Another interesting caveat is that with the

nonsuit rule, one can bring a legal action and voluntarily dismiss it without

consequence if at the time he dismissed the defendant had made a affirmative

claim of relief. As a point of interest, all the activities the Court relied on occurred

in the Courts – Judicial branch. But the Diogu’s conduct of filing and lifting the Lis

Pended occurred in the executive branch.

      The panel’s reliance in James v. Calkins, 446 S.W.3d 135, 144 (Tex. App.—

Houston [1st Dist.] 2014, pet. filed) (plaintiff’s voluntary nonsuit did not moot

defendant’s claims for costs, fees, and sanctions) was inapposite TCPA claim

remains live at the time at the time it was nonsuited. As in Geraghty was

inapposite, because the Court explicitly limited its holding to cases in which the

named plaintiff's claim remains live at the time the district court denies class

certification. See id., at 407, n. 11, 100 S. Ct. 1202




                                           27
      In Diogu v. Aporn, the Court Jurisdiction could not be invoked in the first

place and as such the controversy was not even live when Diogu lifted his Lis

Pendens at the Fort Bend County Recording Office.

      Lis Pendens provides a mechanism for putting the public on notice of

certain categories of litigation involving real property." Prappas v. Meyerland

Cmty. Improvement Ass'n, 795 S.W.2d 794, 795 (Tex. App.-Houston [14th Dist.]

1990, writ denied); see also In re Miller, 433 S.W.3d 82, 84 (Tex. App.-Houston

[1st Dist.] 2014, orig. proceeding) ("A Lis Pendens is a notice of litigation, placed in

the real property records, asserting an interest in the property, and notifying third

parties that ownership of the property is disputed.")

      Once a Lis Pendens has been filed, the statute provides two routes for

removal of the Lis Pendens from the County Real Property Record: (a) expunction,

pursuant to section 12.0071 of the Property Code; and, (b) cancellation, pursuant

to section 12.008 of the Property Code As a result, "courts have given a broad

reading to § 12.008, so as to grant an effective remedy." See Prappas v.

Meyerland Cmty. Improvement Ass’n, 795 S.W.2d 794, 798 (Tex. App.–Houston

[14th Dist.] 1990, writ denied). Once any of those two provision once exercised it

operates as no Lis Pendens was filed ab initio.

                             CONCLUSION AND PRAYER

                                           28
      As shown above, Aporn’s counterclaims included: (1) claim for wrongful

filing of a notice of Lis Pendens on Aporn’s homestead property, see TEX. CIV.

PRAC. & REM. CODE § 12.002, seeking statutory damages in the form of actual

damages, court costs, attorneys’ fees and exemplary damages, (2) claim for

intentional infliction of emotional distress, caused by Diogu’s “intentional and/or

reckless conduct including . . . knowingly making and publishing false accusations

that Ms. Aporn engaged in criminal activity . . . and falsely filed official public

documents without legal basis or justification encumbering Ms. Aporn’s

homestead property,” (3) request for declaratory judgment that filing of notice of

Lis Pendens was improper, and an order to remove the Lis Pendens from the

property records, and (3) request for sanctions and attorneys’ fees pursuant to

section 10.002 of the Texas Civil Practice and Remedies Code and Rule 13 of the

Texas Rules of Civil Procedure should be dismissed as moot.

      For the reasons set forth herein, Appellant prays this case be reheard,

considered En Banc reversed and remanded for a new trial; or in the alternative,

reversed and remanded for a dismissal with Prejudice and for such other relief as

he may show himself deserving at law or in equity.

Respectfully submitted,


                                         By: _/S/Diogu Kalu Diogu ii_

                                           29
                                       Diogu Kalu Diogu II, LL.M.
                                       State Bar No. 24000340
                                       P. O. Box 994, Fulshear, Texas 77441
                                       Telephone (713) 791 3225
                                       Telecopier (832) 408 7611

                             CERTIFICATE OF SERVICE

      I, Diogu Kalu Diogu II, LL.M, attorney for the Appellant, do hereby certify

that a true and correct copy of the above and foregoing motion for rehearing has

been delivered to the following parties:

Deposited in first class U.S. mail addressed to:

Mario Martinez
Law Offices of Mario A Martinez PLLC,
23123 Cinco Ranch Blvd #208,
Katy TX 77494

July 30th, 2015

                                       By: _/S/Diogu Kalu Diogu ii_
                                       Diogu Kalu Diogu II, LL.M.
                                       State Bar No. 24000340
                                       P. O. Box 994, Fulshear, Texas 77441
                                       Telephone (713) 791 3225
                                       Telecopier (832) 408 7611




                                           30